PER CURIAM: *
The Federal Public Defender (FPD) appointed to represent Raul Aguero-Rojas (Agüero) has requested leave to withdraw and has filed briefs as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Aguero was noti*576fied of the FPD’s motion and has not filed a response. Our independent review of the briefs and the record discloses no non-frivolous issues for appeal. Accordingly, the FPD’s motion for leave to withdraw is GRANTED, the FPD is excused from further responsibilities, and Aguero’s appeal is DISMISSED. See 5th Cm. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.